THE COURT
made the following entry:. “This cause came on for hearing on the demurrer of the said Lemuel Perry, to the petition and amended petition of the said Langley, and upon the proof taken in the district court and made part of the bill of exceptions, and the same was argued by counsel; and due consideration being had, the court does find that the district court erred in finding upon the said pleading and proofs that the said Langley had committed an act of bankruptcy. It is therefore ordered and adjudged that the decree of the said district court be, and the same is hereby reversed. And the cause is remanded to the district court for further proceedings upon the proofs aforesaid and such other proofs as may be offered. And all questions of costs in this court are reserved for the further order of the court.”